                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

CURTIS WILLIAMS,

                    Plaintiff

v.                                               Case No: 5:21-cv-52-Oc-SPC-PRL

FLORIDA DEPARTMENT
OF CORRECTIONS,

                    Defendant.
                                       /

                            OPINION AND ORDER1

      This matter comes before the Court on Plaintiff Curtis Williams’ pro se

civil rights complaint. (Doc. 1). On February 11, 2021, the Court ordered

plaintiff to file, within 21 days, an amended complaint on the Court’s form and

to file the appropriate forms to supplement his motion to proceed in forma

pauperis. (Doc. 10). By Order dated April 14, 2021, the Court ordered Plaintiff

to show cause why his case should not be dismissed for failure to comply with

a Court order. (Doc. 12).

      To date, Plaintiff has failed to respond. He has filed no papers in this

case since February 16, 2021.         (Doc. 11).    It appears that Plaintiff has


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By
using hyperlinks, the Court does not endorse, recommend, approve, or guarantee any
third parties or the services or products they provide, nor does it have any agreements
with them. The Court is also not responsible for a hyperlink’s availability and
functionality, and a failed hyperlink does not affect this Order.
abandoned his case. See Local Rule 3.10 (“A plaintiff’s failure to prosecute

diligently can result in dismissal if the plaintiff in response to an order to show

cause fails to demonstrate due diligence and just cause for delay.)

      Accordingly, it is

      ORDERED:

      (1) The above-captioned case is DISMISSED without prejudice for

         failure to comply with a Court order and failure to prosecute.

      (2) The Clerk is DIRECTED to deny as moot any pending motions and

         close the file.

      DONE AND ORDERED in Fort Myers, Florida on May 27, 2021.




Copies to: All Parties of Record




                                        2
